DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 	Claims 628, 629, 632, 636, 639-641, 651, 652, 659, 674, 675, 678, 681, 696, 697, 699, and 703, are amended.
	Claims 630, 633-635, 653, 656-658, 676, 679-680, 698, and 700-702, are canceled.
	Claims 712-759 are newly presented.
	Claims 628, 629, 631, 632, 636-652, 654, 655, 659-675, 677, 678, 681-697, 699, and 703-759 are pending and considered herein.

Notice: Non-Compliant Amendment
	It is noted that on page 8 of the claims presented 4/13/21, Claim 681 is included in a group of claim identified as “Canceled”, then is listed again, separately, as Claim 681, but amended.  This is technically a reason for a notice of non-compliant amendment.  However, in the interest of compact prosecution, the Examiner has forgiven the same, and notes that Claim 681 is actually an amended claim, and the set of claims that were canceled on page 8 of the claims, includes only Claims 679-680.  Applicant should take care to not make the same error in the future.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 630, 633-635, 653, 656-658, 676, 678-681, 698, and 700-702, all rejections/objections thereto, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 628, 629, 631, 632, 636-652, 654, 655, 659-675, 677, 678, 681-697, 699, and 703-759 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, Claim 628 and depending claims parallel that of Claim 674 and depending claims.  The sole difference is that while Claim 628 recites “in the same vector” and “a LCA10 target”, as amended; while Claim 674 does not recite the same vector, although the language itself is one in which the components are necessarily in the same vector, as it says “an AAV vector comprising [several elements]”.  The second part, that of “a LCA10” is recited as “the LCA10” in Claim 674.  As such, the Examiner originally considered a rejection for clarity, but the specification makes clear that LCA10 is being treated.  However, LCA10 is known in the art to be a disorder which may be caused by about 14 genes.  Thus, it appears to the Examiner that Applicant is attempting to claim the treatment of 14 distinct genes, with gRNAs that target CEP290.
Neither the specification, nor the art, teaches how a sequence targeting the CEP290 gene can affect a distinct gene that is another causative gene for LCA10.
Thus, the Artisan would not understand Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It should be noted that in the case of the rejections against the claims for listing concentration and listing doage (e.g., Claim 648), the rejections are withdrawn, because the Examiner has determined that, considering the disclosure, it is clear that Applicant considers the use of the word “dosage” listed as a concentration as presently claimed, that it is meant to cover the concentration of the stock which is used to dose the patient, and it is not the amount per milliliter of patient which is dosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendment, now requiring NHEJ repair, the rejections of Claims 628, 629, 631, 632, 636-652, 654, 655, 659-675, 677, 678, 681-697, 699, and 703-708 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for NHEJ disruption of the sequences, does not reasonably provide enablement for homology-directed repair, is withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The that should claims 569, 578, and 585 be found allowable, claims 571, 580, and 587, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.
It is noted that this was an incorrect claim listing, however, the issue no longer exists due to the amendments.  Thus, the advisory is no longer applicable anyway. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the acceptance of the terminal disclaimer filed 4/13/21, all double patenting rejections against the claims in Application No. 16/053,763, are withdrawn.
For the record, it is again noted that the previous acceptance of the terminal disclaimer of 2/18/20 by the office has removed all rejections against U.S. Patent No. 9,938,521. 

Claims free of the Prior Art
	Nishimasu, et al. (2015) “Crystal Structure of Staphylococcus aureus Cas9”, Cell, 162: 1113-26, teaching the crystal structure analysis of S. Aureus Cas9, bound to its sgRNA, is the closest prior Art to Claim 593, and specifically closest to SEQ ID NO: 2785.
	Nishimasu teaches the crystal structure of the complexed sgRNA-Staphylococcus Aureus Cas9, bound to its DNA target, and compares it to S. pyogenes (e.g., TITLE).  In it, we see a 53 nucleotide match to SEQ ID NO: 2785 (e.g., Figure 2E, demonstrating the binding region in common with Cas9), demonstrating this sequence is common to binding the S. Aureus Cas9.  This match occurs across the specific nucleotides defined in SEQ ID NO: 2785, matching 53 of the 82 specifically-defined nucleotides.  The total sequence includes up to 24 nucleotides which encode the region that binds the DNA when bound to Cas9.  So, 82+24 = 106 nucleotide long segment.  If 53 nucleotides match, and considering another 24 may be anything to match, we now have 53+24 = 77.  Even considering the required addition of a non-targeting strand PAM, which is usually 8 nucleotides long, this does not cover the 106 nucleotide segment in light of the art.  The specific sequences are not taught, nor obvious over the prior art of record.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633